Case: 18-14935    Date Filed: 01/15/2020   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14935
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:17-cr-00006-LJA-TQL-15



UNITED STATES OF AMERICA,

                                                                Plaintiff - Appellee,

                                      versus

CEDRIC BUTTS,

                                                            Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                (January 15, 2020)

Before MARTIN, GRANT, and TJOFLAT, Circuit Judges.

PER CURIAM:

      Je’Nita Lane, appointed counsel for Cedric Butts in this direct criminal

appeal, has moved to withdraw from further representation of Butts and filed a
               Case: 18-14935     Date Filed: 01/15/2020   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

merit of the appeal is correct.

      As part of Butts’s plea agreement, he agreed to “waive[] any right to appeal

or other collateral review of [his] sentence in any court.” Notwithstanding this

language in Butts’s plea agreement, the court advised him as follows during his

plea colloquy: “[I]f you believe you received constitutionally ineffective assistance

of counsel, you’ll [] be able to appeal in that circumstance.” A waiver is

unenforceable if the district court’s explanation of the waiver was “confusing”

such that the defendant would not have understood the waiver’s “full significance.”

United States v. Bushert, 997 F.2d 1343, 1352–53 (11th Cir. 1993).

      Nevertheless, and regardless of the appeal waiver, our independent

examination of the record reveals no arguable issues of merit on appeal. Counsel’s

motion to withdraw is therefore GRANTED, and Butts’s conviction and sentence

are AFFIRMED.




                                          2